Case 1:19-cv-00847-WS-B Document 23 Filed 07/10/20 Page 1 of 1   PageID #: 2010



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 MELODY G. WHITE,                 *
                                  *
      Plaintiff,                  *
                                  *
 vs.                              *
                                    CIVIL ACTION NO. 19-00847-WS-B
                                  *
                                  *
 ANDREW M. SAUL,                  *
 Commissioner of Social Security, *
                                  *
      Defendant.                  *

                                   ORDER

         After due and proper consideration of the issues raised,

   and there having been no objections filed, the recommendation

   of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B)

   and dated June 17, 2020, is ADOPTED as the opinion of this

   Court.

         DONE this 10th day of July, 2020.



                                      ___________________________
                                        s/ William H. Steele
                                      UNITED STATES DISTRICT JUDGE
